Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathryn McLendon appeals the district court’s order granting summary judgment in favor of Fleetwood Motor Homes of Indiana, Inc., in this breach of warranty *235action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McLendon v. Fleetwood Enterprises, Inc., No. 3:07-cv-01480-CMC, 2008 WL 1930678 (D.S.C. Apr. 30, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.